Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, a Justice of the Supreme Court, Nas*885sau County, to rule upon the petitioner’s application in a proceeding entitled Matter of Wood v Lukash, under Nassau County Index No. 30811/97, for the release of an autopsy report.
Application by the petitioner for poor person relief and the assignment of counsel.
Upon the petition and papers filed in support of the proceeding and the application, and the papers filed in opposition thereto, it is
Ordered that the branch of the application which is for poor person relief is granted; and it is further,
Ordered that the application is otherwise denied; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
The petitioner’s application in the proceeding entitled Matter of Wood v Lukash, which had been commenced in the Supreme Court, Nassau County, under Index No. 30811/97, for the release of an autopsy report, was denied by order of that court dated March 18, 1998. Hence, the instant proceeding pursuant to CPLR article 78 is dismissed as academic. Miller, J. P., Pizzuto, Santucci and Florio, JJ., concur.